Citation Nr: 1332436	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-40 711	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for post-operative left patella-femoral pain syndrome, to include on the basis of scars.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who had service from 1973 to 1993 in the Missouri Air National Guard, when she retired with more than 20 years of service.  Service connection has been granted for a left knee disability incurred during her final enlistment, and status as a Veteran has been established.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in April 2012 and June 2013.

The Board notes that an electronic record, identified as a "Rating Decision - Narrative" added to the file on November 6, 2012, indicated that a 10 percent rating had been assigned for limitation of extension of the leg under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The document, however, appears to be an interior page from correspondence sent to the Veteran rather than a rating decision.  The complete document is not included in the record.  It was further noted that the rating was assigned based upon her knee condition; however, the specific joint affected was not identified and no such rating is reflected in any other document in the record.  This matter is referred to the agency of original jurisdiction for appropriate corrective action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on her part.



REMAND

Although this case was previously remanded by the Board in April 2012 and June 2013, based upon the receipt of additional VA treatment records the Board finds further development is required for an adequate determination.  

It is significant to note that in its April 2012 remand the Board stated the Veteran was potentially entitled to separate ratings for her service-connected left knee disability.  VA law provides that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional compensable disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

A review of the evidence of record shows that upon VA examination in August 2012 the Veteran's left knee revealed no ligament laxity with a negative Lachman's test, no varus or valgus laxity, and no anterior or posterior Drawer signs.  It was noted that a January 2009 magnetic resonance imaging (MRI) scan revealed no definite tear in the left medial or lateral meniscus.  Subsequent VA treatment records, however, show that in December 2012 the Veteran called to report that her knee had popped out.  A March 2013 orthopedic consult noted the Veteran complained of left knee popping sensations over the previous two months.  The examiner noted there was no evidence of swelling, but the knee appeared to have mild hyperextension and her leg was slightly loose with a good endpoint.  The treatment plan noted a knee brace and an MRI scan were ordered.  A subsequent report noted a diagnosis of knee pain and that a recent MRI scan revealed "arthritis and/or bone contusion of patella."  In light of the Veteran's recent reports of laxity and the March 2013 VA examiner's finding of slight looseness, the Board finds an additional examination is required to assess the current disability.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue remaining on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained she should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to the nature and extent of her service-connected left knee disability.  All indicated tests and studies are to be performed, to include range of motion studies, with an indication of the point, if any, at which motion becomes painful.  The examiner should obtain and record a complete history from the Veteran.  The examiner should address whether an impairment of the knee with recurrent subluxation or lateral instability exists and whether any such impairment is slight, moderate, or severe.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all evidence of record.  Separate rating consideration should also be addressed.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

